Citation Nr: 1308452	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which partially granted the Veteran's claim for an increased rating for PTSD and assigned a 50 percent rating, effective December 21, 2006, the date VA received his claim.

Jurisdiction over this matter was transferred to the Montgomery, Alabama RO immediately after the issuance of the April 2007 rating decision.

A review of the Virtual VA claims processing system reveals documents VA treatment records dated through November 2012; these records were considered by the RO in a November 2012 supplemental statement of the case (SSOC).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of episodic suicidal and homicidal ideation, episodic auditory hallucinations, periods of anxiety and depression, nightmares and difficulty sleeping, irritability or outbursts of anger, feelings of worthlessness, poor motivation, low frustration tolerance, intermittent clouded sensorium, and intermittent impairment of remote, recent, and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.



CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2007, sent prior to the rating decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his PTSD as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Board notes that documentation contained in the claims file reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, he reported receiving such benefits due to back and leg problems in a February 2010 VA examination.  He also has not indicated, and the record does not otherwise show, that his PTSD was the basis of his SSA award.  Therefore, it is not necessary to request records from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").   Finally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded multiple VA examinations in conjunction with the claim on appeal, including VA examinations conducted in February 2007, February 2010, and November 2012, to determine the severity of his PTSD.  Neither the Veteran nor his representative has alleged that these VA psychological examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full mental examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the November 2012 VA examination.  Rather, with respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 50 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A January 2006 VA treatment record reflects that the Veteran was retired from work after 35 years.  He reported restless sleep as he fought and struggled at times with dreams of Vietnam.  He was often irritable and has little patience.  Upon mental status examination, the Veteran was alert and oriented, pleasant, and cooperative.  Mood was mildly frustrated.  Sensorium was clear and thoughts were logical.  A GAF of 60 was assigned.  PTSD by history was diagnosed.

In July 2006, the Veteran complained of increasing anxiety and irritability.  It was noted that he had a low frustration tolerance.  It was noted that he was sleeping better with medication; however, he still had a lot of nightmares and bad dreams.  The Veteran's family reported that his anger was worse and he and his wife were having trouble getting along.  He stated that one and a half months previously, he slapped a lady at church because she poked him in the chest with a stick.  The Veteran went to court, but the charges were subsequently dropped.  A GAF score of 35 was assigned.  PTSD was diagnosed.

An August 2006 VA treatment record reflects complaints of increased problems with loss of patience and irritability as the Veteran recently out at an individual and had thoughts at time of aggression towards his wife.  He reported that they argue and fight all of the time.  Upon mental status examination, the Veteran was casually dressed and well groomed.  He was alert and oriented, pleasant, and cooperative.  Mood was depressed.  Sensorium was clear, but the Veteran had thoughts full of negative and ruminative thought patterns.  There was no suicidal ideation.  PTSD by history was diagnosed. 

A February 2007 VA psychological examination reflected the Veteran's complaints of depressed mood, disturbed sleep, variable energy, poor motivation, feelings of worthlessness, decreased interest, onset insomnia and nightmares.  He reported that he did not get along with his wife, that she complained that he got angry and upset, and that they slept at opposite ends of the house.  Socially, he had some "coffee-drinking buddies," had a cousin who was a close friend, spent a lot of time with his neighbors, attended church and served as an officer on his church board.  Leisure activities were reported to include watching sports on television, sightseeing, shopping, performing some housework and sleeping.  He reported that he had been charged with assault after striking a lady at church.  A history of suicide attempts and panic attacks were denied.

Mental status examination conducted by the February 2007 VA examiner found the Veteran's affect to be constricted, his speech to be slow and mumbled, his mood to be fearful and sad and his speech to be verbally aggressive.  He was noted to be clean and casually dressed.  Attention was found to be intact and he was oriented to person and place but missed the time by one day, and self-corrected after looking at the calendar.  Thought process was found to be unremarkable and he understood the outcome of his behavior and that he had a problem.  Frequent suicidal and homicidal ideations, which consisted of vague expressions of desire for revenge as he felt mistreated by the VA system, were noted.  Remote memory was found to be mildly impaired, recent memory was found to be moderately impaired and immediate memory was found to be severely impaired.  Impulse control was found to be poor.  While the Veteran endorsed the concept of obsessive behavior, he reported that this consisted of tracking mud into the house repeatedly.  Examination was negative for hallucinations.  The examiner noted that, while the Veteran reported homicidal ideations, suicidal ideations, auditory hallucinations and obsessive-compulsive behavior during the examination, he denied these problems in the past.  Following this examination, a GAF score of 48 was assigned.  The examiner opined that while the Veteran appeared to over-endorse pathological symptoms during this examination, he seemed to genuinely have PTSD symptoms, and that these symptoms occurred daily and were moderately severe.

A May 2007 VA treatment note indicated that the Veteran was in the process of divorcing his wife.  Current symptoms were noted to include nightmares, flashbacks, anxiety, irritability, anger outbursts, thoughts of rage and being easily frustrated.  A GAF score of 35 was assigned.

An April 2008 VA treatment note indicated that the Veteran was psychiatrically stable on his current medications.  He reported anger towards his wife as well as occasional suicidal ideations with some vague plans.  Mental status examination found him to be cooperative, alert and oriented with a well-kept appearance.  Speech was found to be of normal volume and prosody and there was no psychomotor agitation or retardation.  Insight and judgment were found to be fair while thought process was found to be goal-directed.  Homicidal ideations, auditory hallucinations, visual hallucinations, delusions or paranoia were denied.

A September 2008 VA treatment note reflected the Veteran's continued complaints of anxiety, irritability, difficulty sleeping and low frustration tolerance.  He also reported that his medication made him feel sluggish.  Harmful ideations, plan or intent were denied.  A GAF score of 40 was assigned.

In an October 2008 VA treatment note, the Veteran detailed increased stresses and anxiety related to his financial situation.  Mental status examination found his mood to be depressed and his affect congruent with no indication of harm to self.  A GAF score of 48 was assigned.

In his March 2009 substantive appeal, the Veteran reported symptoms consisting of suicidal and homicidal thoughts, difficulty sleeping, paranoia, depression, and irritability.  He further alleged that he was unable to maintain an effective relationship as he had recently divorced and was having difficulty with his current significant other.

A June 2009 VA treatment note reflected the Veteran's complaints of anxiety, irritability, sleep difficulties, low frustration tolerance and increased nightmares.  He also reported that he was going through a divorce.  Harmful ideation, plan or intent were denied.  A GAF score of 40 was assigned.

An August 2009 VA treatment note reflected the Veteran's reports of increased irritability and anxiety, which may be related to upcoming heart surgery, as well as disrupted sleep and feelings of hopelessness.  He also reported that he attempted to avoid the news as it caused some flashbacks to his own experience.  Harmful ideation or intent were denied.  Mental status examination found his mood and affect to be anxious and his sensorium was found to be clouded, with difficulty organizing thoughts.  A GAF score of 48 was assigned.

A December 2009 VA treatment note indicated that the Veteran's divorce had become final.  Current symptoms were reported to include feelings of hopelessness, disrupted sleep with "unbearable" nightmares, increased depression and increased isolation as well as increased anxiety and anger related to the war in Afghanistan.  Harmful ideation or intent were denied.  Mental status examination found his mood to be very depressed and anxious, his affect to be congruent and his sensorium to be clouded with difficulty organizing thoughts.  A GAF score of 48 was assigned.

A January 2010 VA treatment note reflected the Veteran's complaints of increased nightmares, decreased appetite, memory difficulties and feelings of helplessness.  Mental status examination found his mood and affect to be anxious and his sensorium to be clouded with attention and concentration difficulties.  Harmful ideation or intent were denied.  A GAF score of 48 was assigned.

A February 2010 VA psychological examination noted that the Veteran was divorced, that his social relationships included "sitting at a store and talking with some guys" and that his leisure pursuits included walking.  He reported three to four hours of sleep per night that caused exhaustion and interfered with his daytime activities.  A history of suicide attempts and violence, obsessive/ritualistic behavior, panic attacks, homicidal thoughts and suicidal thoughts were denied.  Mental status examination found his affect to be normal, his mood to be depressed, his psychomotor activity to be lethargic and his speech to be slow and clear.  He was noted to be clean and neatly groomed.  Attention was intact and he was oriented to person, time and place.  Thought processes and thought content were found to be unremarkable.  The examiner found that the Veteran understood the outcome of his behavior and that he had a problem.  Impulse control, remote memory, recent memory and immediate memory were found to be good.  Following this examination, a GAF score of 51 was assigned.  The examiner noted that these symptoms were chronic, frequent and moderate in severity.

An August 2010 VA treatment note detailed the Veteran's continued complaints of nightmares, being easily angered, frustration and feeling socially avoidant.  Harmful ideation, plan or intent were denied.  A GAF score of 40 was assigned.

A September 2010 VA treatment note indicated that the Veteran was concerned about this physical conditions and poor prognosis, and that these health concerns had increased his depression.  Harmful ideations were denied.  Mental status examination found him to be full oriented with a depressed mood, flat affect and clouded sensorium.  A GAF score of 49 was assigned.

A November 2012 VA PTSD Disability Benefits Questionnaire (DBQ) reflected the Veteran's complaints of depression which had increased due to his declining health, anxiety, intermittent sleep disturbances, nightmares that varied in frequency, short term memory difficulties and low motivation.  He reported experiencing hallucinations two to three times per week which consisted of people calling his name.  Panic attacks, obsessive-compulsive behavior and problems maintaining minimum personal hygiene were denied.  The Veteran reported that he had been married for two years, that he had known his wife since high school but that they started dating from their interactions together at church and that the marriage was "going pretty good" despite his problems with declining health.  He described his relationship with his adult children as "pretty good" and noted that he got along "fine" with his step-children.  He reported that he had 10 siblings with whom he visited occasionally and spoke to on the telephone.  Socially, he reported having relationships with some of his wife's sisters and that he occasionally met a group of men for coffee, although he had not done so since his April 2012 back surgery.  His current activities were limited by his back problems, and he reported spending his time talking with his wife and watching television.

Mental status examination conducted by the November 2012 VA examiner found the Veteran to be fully oriented with adequate grooming and hygiene.  Speech was noted to be slow with occasional mumbling while affect was found to be constricted and appropriate to mood, which was depressed.  Attention was noted to be diminished.  Thought processes and thought content were found to be unremarkable while judgment and insight were found to be average.  Passive suicidal ideations related to his chronic health problems and limited mobility, without a current plan or intent, were reported.  Occasional homicidal ideations, which consisted of thoughts about harming his ex-wife, but without plan or intent were noted.  Impulse control was found to be improving due to his participation in anger management classes.  Examination was negative for delusions.  Following this examination, a GAF score of 51 was assigned.

Following a review of the relevant evidence of record, which includes VA treatment records dated through November 2012, the Veteran's own statements, and the VA examination reports dated in February 2007, February 2010 and November 2012, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of episodic suicidal and homicidal ideation, episodic auditory hallucinations, periods of anxiety and depression, nightmares and difficulty sleeping, irritability or outbursts of anger, feelings of worthlessness, poor motivation, low frustration tolerance, intermittent clouded sensorium, and intermittently impairment of remote, recent, and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed and anxious mood, his episodic suicidal ideations, his episodic homicidal ideations, intermittently clouded sensorium, and intermittent impairment of remote, recent, and immediate memory, are contemplated in his current 50 percent rating.  

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, at his February 2007 VA examination, the Veteran had episodic suicidal ideation and had made vague expressions of desire for revenge against the VA system.  In addition, he reported anger towards his then wife and occasional suicidal ideations in an April 2008 treatment note.  However, he subsequently denied harmful ideations in subsequent VA treatment and examinations, including in September 2008 and February 2010.  Thereafter, at his November 2012 VA examination, he reported passive suicidal ideations related to his physical health problems and occasional homicidal ideations towards his former wife.  Therefore, at most, the Veteran has occasional or episodic suicidal ideation and homicidal ideation.  However, as discussed below, the Board finds that, despite his episodic suicidal ideation and homicidal ideations, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted at the time of the February 2010 or November 2012 VA examinations.  Although he endorsed the concept of obsessive behavior, specifically tracking mud into the house, during his February 2007 VA examination, the examiner found that the Veteran had over-endorsed his symptoms.  The Veteran denied such rituals in his February 2010 and November 2012 VA examinations and VA treatment records dated during the appellate period are negative for such rituals.  Pertaining to the Veteran's speech, while such has been described as slow, it has never been described as illogical, obscure, or irrelevant.  Specifically, at the February 2010 VA examination, it was described as slow and clear.  Likewise, a November 2012 VA examination reflects that the Veteran's speech was slow with occasional mumbling. 

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, he has reported feelings of worthlessness at his February 2007 VA examination and subsequently reported periods of anxiety and depression.  However, he has consistently denied panic attacks during the appellate period.    
Moreover, the Veteran's reported periods of anxiety and depression do not rise to the level of near-continuous and such have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  In this regard, while he had been charged with assault after striking a lady in church in approximately May 2006, the remainder of the record is negative for any incidents of assaultive behavior during the appeal period.  In this regard, the Veteran denied a history of violence and his impulse control was found to be good in a February 2010 VA examination.  Additionally, the November 2012 VA examiner found that the Veteran's impulse control was improving due to his participation in anger management classes.  

Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, VA treatment records dated during the course of the appeal reflect that the Veteran was consistently alert and oriented.  Likewise, at his February 2010 and November 2012 VA examinations, he was noted to be oriented to person, place, and time.  While he reported the incorrect date by one day in his February 2007 VA examination, he was able to self-correct after looking at a calendar.

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran was unemployed, the evidence fails to demonstrate that such is due solely to his PTSD.  In this regard, he reported that he retired in 1994 due to his knee and back disabilities in a February 2007 VA examination.  In a December 2009 VA treatment note, the Veteran reported that he had worked in construction for many years before becoming injured in an accident while working.  Although the February 2007 VA examiner found that the Veteran's irritability and anger management would negatively impact his work performance and that his depressed mood would negatively affect his ability to get along with others in the workplace, the examiner did not determine that the Veteran was unemployable due to his PTSD.  

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran divorced his wife of nearly 40 years and married his current wife during the course of the appeal.  In a February 2007 VA examination, the Veteran reported that he had some "coffee-drinking buddies," that he attended church and that he served on its board, that he visited with his neighbors, and that he had a conflict with one of his adult sons who did not work on a full-time basis.  He reported that his social relationships included "sitting at a store and talking with some guys" in a February 2010 VA examination.  In a November 2012 VA examination, he reported having a pretty good relationship with his adult children, having a good relationship with his wife of two years, that he occasionally visited with his 10 siblings, that he had social relationships with his wife's sisters and that he had occasionally met with a group of men for coffee but had stopped this activity since his April 2012 back surgery.  Therefore, although the Veteran divorced during the course of this appeal, he remarried, maintained friendships, maintained relationships with his adult children and siblings, and either established or maintained relationships with his wife's sisters.  Therefore, the Board finds that the Veteran is able to establish and maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, difficulty sleeping, difficulty concentrating and diminished interest.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.     

In reaching this decision, the Board observes that, during the mental status examination, the February 2007 VA examiner indicated that the Veteran demonstrated deficiencies in the areas of judgment, thinking, family relations, work and mood and that his PTSD was moderately severe.  Additionally, while he had been charged with assault after striking a lady in church in approximately May 2006, he has subsequently denied a history of assaultive behavior.  The Board also notes the February 2007 VA examiner's findings that the Veteran was over-endorsing his symptoms, particularly those related to harmful ideations and hallucinations, and the findings that the Veteran understood the outcome of his behavior.  A February 2010 VA examiner also determined that there was moderate impairment in functional status as well as moderate social and occupational impairment.  A November 2012 VA examiner determined that there was occupational and social impairment with reduced reliability and productivity.  The February 2012 and November 2012 assessments appear to reflect the Veteran's overall social, occupational, and emotional impairment, while the February 2007 addresses such impairments based, in part, on the Veteran's over-endorsing of symptoms and an assault incident which he later denied.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the February 2007 VA examiner assigned a score of 48, indicating serious symptoms.  The February 2010 and November 2012 VA examiners assigned a GAF score of 51, indicating moderate symptoms.  VA treatment records document GAF scores ranging between 35 and 49.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As the Veteran has predominantly been assigned GAF scores reflecting moderate to serious symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD. While a GAF score of 35 represents impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, the Board notes that the mental status examinations conducted during this period indicate only moderate to serious symptoms indicative of a 50 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, although the Veteran reported auditory hallucinations, which were not persistent, in the February 2007 VA examination, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination.  VA examinations conducted in February 2010 and November 2012 found the Veteran's thought process and content to be unremarkable with no delusions.  In addition, while the Veteran reported auditory hallucinations that occurred two to three times per week in the November 2012 VA examination, no delusions were found on mental status examination and there is no indication that these reported auditory hallucinations were persistent.  VA treatment records showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis.  

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is unemployable, such is not due to his PTSD.  Additionally, the evidence reflects that he serves on his church board, remarried, has social relationships with friends and neighbors and maintained relationships with his adult children and siblings.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The Board notes that while the Veteran missed the date by one day during his February 2007 VA examination, he self-corrected after looking at a calendar.  While his immediate memory was found to be severely impaired in the February 2007 VA examination, and it was noted that he wrote down important dates and events, his memory was found to be normal in February 2010 VA examination.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.   Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, as detailed above, the record establishes that the Veteran sustained an injury to his knees and back while working in construction and medically retired as a result of this injury in 1994.  He does not allege, and the record does not show, that his PTSD renders him unemployable.  Therefore, further consideration of a TDIU is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


